            Case 1:20-cv-08282-ER Document 10 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                               Bankruptcy Appeal
                                                                     Scheduling Order
AURORA COMMERCIAL COPR.,
                                                                     20 Civ. 8282 (ER)
                                   Debtor.


GERARD M. PIERRE,

                                   Appellant,

                          v.

AURORA COMMERCIAL CORP, et al.,

                                   Appellees.



         The above entitled Bankruptcy Appeal has been assigned to Judge Ramos. Notice of

record of appeal was docketed in the District Court on February 2, 2018.

         The parties are directed to serve and file briefs according to the following schedule:

             •   Appellant’s brief due Wednesday, November 25, 2020

             •   Appellee’s brief due Friday, December 25, 2020 and

             •   Appellant’s reply due Friday, January 8, 2021.

         The Court will advise the parties of the date and time of any oral argument to be

scheduled.

         It is SO ORDERED.

Dated: October 26, 2020
       New York, New York
                                                              ___________________________
                                                              Edgardo Ramos, U.S.D.J.
